Appeal by the defendant from a judgment of the County Court, Westchester County (West, J.), rendered December 19,1994, convicting him of attempted criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the People sustained their burden of establishing the defendant’s fitness to proceed by a preponderance of credible evidence through the testimony of two psychiatrists, the only witnesses to testify at the hearing (see, People v Cox, 196 AD2d 596; People v Orama, 150 AD2d 505). Thus, we find that the court properly determined that the defendant was competent at the time of the plea allocution and at sentencing. Mangano, P. J., Thompson, Friedmann, Florio and McGinity, JJ., concur.